Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: U.S. patent application numbers are missing in para [0001].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al (US 11,360,300 B2).

Regarding claim 1, Ogata et al discloses a Light Detection and Ranging (LiDAR) module for a vehicle, the LIDAR module comprising:
a semiconductor integrated circuit including a microelectromechanical system (MEMS, column 1, lines 19-35), the MEMS including:
a substrate (Fig. 1 and Fig. 6, 110);
a first piezoelectric actuator (left 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate;
a second piezoelectric actuator (right 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate; and
a mirror structure (130) configured between the first piezoelectric actuator and the second piezoelectric actuator (Fig. 1 shows that the mirror 130 is disposed between left 140 and right 140), the mirror structure being planar, having a length and a width (see 130), and including: 
a first edge defining the length of the mirror structure (left edge parallel to Y-axis), wherein the first edge is coupled to the first piezoelectric actuator via a first set of connection springs (left 141, 142, 143, column 8, lines 8-21); 
a second edge defining the length of the mirror structure (right edge parallel to Y-axis) and opposing the first edge, wherein the second edge is coupled to the second piezoelectric actuator via a second set of connection springs (right 141, 142, 143, column 8, lines 8-21); 
a third edge (top edge parallel to X-axis) defining the width of the mirror structure; and 
a fourth edge (bottom edge parallel to X-axis) defining the width of the mirror structure and opposing the third edge, 
wherein the mirror structure is configured to oscillate on an axis of rotation that is parallel to and equidistant from the first and second edges of the mirror structure (column 8, lines 1-8).

Regarding claim 2, the LiDAR module of claim 1 wherein the mirror structure comprises:
a mirror (column 4, line 61); and
a gimbal (Fig. 6, 120) coupled to the mirror via a set of connection structures (150, column 12, lines 39-44), wherein the gimbal is configured concentrically around and coplanar with the mirror (see Fig. 6), wherein when rotated, the gimbal causes the mirror to rotate (column 12, lines 44-67), 
wherein the first and second edges of the mirror structure are part of the gimbal (see Fig. 12 is similar structure as present invention Fig. 8).

Regarding claim 9, Ogata et al discloses a Light Detection and Ranging (LiDAR) module for a vehicle, the LIDAR module comprising:
a semiconductor integrated circuit including a microelectromechanical system (MEMS, column 1, lines 19-35), the MEMS including:
a substrate (Fig. 1 and Fig. 6, 110);
a first piezoelectric actuator (left 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate;
a second piezoelectric actuator (right 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate; and
a mirror structure (130) configured between the first piezoelectric actuator and the second piezoelectric actuator (Fig. 1 shows that the mirror 130 is disposed between left 140 and right 140), the mirror structure being planar, having a length and a width (see 130), and including: 
a first edge defining the length of the mirror structure (left edge parallel to Y-axis), wherein the first edge is coupled to the first piezoelectric actuator via a first set of connection springs (left 141, 142, 143, column 8, lines 8-21); 
a second edge defining the length of the mirror structure (right edge parallel to Y-axis) and opposing the first edge, wherein the second edge is coupled to the second piezoelectric actuator via a second set of connection springs (right 141, 142, 143, column 8, lines 8-21); 
a third edge (top edge parallel to X-axis) defining the width of the mirror structure, wherein the third edge is coupled to the first piezoelectric actuator via a first set of connection springs (Fig. 6, top 150); and 
a fourth edge (bottom edge parallel to X-axis) defining the width of the mirror structure and opposing the third edge, wherein the fourth edge is coupled to the second piezoelectric  actuator via a second set of connection springs (Fig. 6, bottom 150)
wherein the mirror structure is configured to oscillate on an axis of rotation that is parallel to and equidistant from the first and second edges of the mirror structure (column 8, lines 1-8), and normal to the third and fourth edges of the mirror structure (see Fig. 6).

Regarding claim 10, the LiDAR module of claim 9 wherein the mirror structure comprises:
a mirror (column 4, line 61); and
a gimbal (Fig. 6, 120) coupled to the mirror via a set of connection structures (150, column 12, lines 39-44), wherein the gimbal is configured concentrically around and coplanar with the mirror (see Fig. 6), wherein when rotated, the gimbal causes the mirror to rotate (column 12, lines 44-67), 
wherein the first and second edges of the mirror structure are part of the gimbal (see Fig. 12 is similar structure as present invention Fig. 8).

Regarding claim 17, Ogata et al discloses a Light Detection and Ranging (LiDAR) module for a vehicle, the LIDAR module comprising:
a semiconductor integrated circuit including a microelectromechanical system (MEMS, column 1, lines 19-35), the MEMS including:
a substrate (Fig. 1 and Fig. 6, 110);
a first piezoelectric actuator (left 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate;
a second piezoelectric actuator (right 140, 140D, 141D, 142D, column 6, lines 2-5) coupled to the substrate; and
a mirror structure (130) configured between the first piezoelectric actuator and the second piezoelectric actuator (Fig. 1 shows that the mirror 130 is disposed between left 140 and right 140), the mirror structure being planar, having a length and a width (see 130), and including: 
a first edge defining the length of the mirror structure (left edge parallel to Y-axis), wherein the first edge is coupled to the first piezoelectric actuator via a first set of connection springs (left 141, 142, 143, column 8, lines 8-21); 
a second edge defining the length of the mirror structure (right edge parallel to Y-axis) and opposing the first edge;
a third edge (top edge parallel to X-axis) defining the width of the mirror structure; and 
a fourth edge (bottom edge parallel to X-axis) defining the width of the mirror structure and opposing the third edge, wherein the fourth edge is coupled to the second piezoelectric actuator via a second set of connection springs (Fig. 6, bottom 150);
wherein the mirror structure is configured to oscillate on an axis of rotation that is parallel to and equidistant from the first and second edges of the mirror structure (column 8, lines 1-8), and normal to the third and fourth edges of the mirror structure (see Fig. 6).


Regarding claim 19, the LiDAR module of claim 17 further comprising at least two torsion springs (Fig. 6, 151, 152, 153, column 12, lines 39-67) coupled to diametrically opposed ends of the mirror structure along the axis of rotation, wherein the torsion springs are configured to apply a rotational force to the mirror structure that causes the mirror structure to oscillate (column 13).

Regarding claim 20, the LiDAR module of claim 19 wherein the at least two torsion springs are each coupled to an anchor structure (170D), the anchor structure being coupled to the substrate (via 140 to substrate 110).

Allowable Subject Matter
Claims 3-8, 11-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-8, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest each connection spring in the first set of connection springs includes: 
a first section protruding from the first edge of the mirror structure in a direction normal to the axis of rotation and oriented towards the first piezoelectric actuator; 
a second section protruding from the first piezoelectric actuator in a direction normal to the axis of rotation, not collinear with the first section, and oriented towards the mirror structure; and 
a third section configured parallel to the axis of rotation that couples the first section to the second section as set forth in the claimed combination;
Regarding claims 11-16, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest each connection spring in the first set of connection springs includes: 
a first section protruding from the third edge of the mirror structure in a direction parallel to and not collinear with the axis of rotation and oriented towards the first piezoelectric actuator; and 
a second section protruding from the first piezoelectric actuator in a direction normal to the axis of rotation that coupled to an end portion of the first section protruding from the third edge of the mirror structure as set forth in the claimed combination; and 
Regarding claim 18, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest each connection spring in the first set of connection springs includes:
a first section protruding from the first edge of the mirror structure in a direction normal to the axis of rotation and oriented towards the first piezoelectric actuator;
a second section protruding from the first piezoelectric actuator in a direction normal to the axis of rotation, not collinear with the first section, and oriented towards the mirror structure; and
a third section configured parallel to the axis of rotation that couples the first section to the second section for each connection spring of the first set of connection springs, and wherein each connection spring in the second set of connection springs is co-planar with the mirror structure and includes: 
a first section protruding from the fourth edge of the mirror structure in a direction parallel to and not collinear with the axis of rotation and oriented towards the second piezoelectric actuator; and 
a second section protruding from the second piezoelectric actuator in a direction normal to the axis of rotation that couples to an end portion of the first section protruding from the fourth edge of the mirror structure as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872